              Case 2:21-cv-00269-MJP Document 14 Filed 04/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ROMUALD ZUCHOWSKI,                               CASE NO. C21-269 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          COMMUNITY LOAN SERVICING
            LLC, et al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18

19           Having received Defendants’ Motion to Dismiss (Dkt. No. 6) and Plaintiff’s Motion to
20   Remand (Dkt. No. 10), and finding that the Court cannot consider Defendants’ motions until the
21   issue of the Court’s jurisdiction is resolved, the Court hereby re-notes Defendants’ Motion to
22   Dismiss for April 23, 2021, to be considered after the briefing on Plaintiff’s Motion to Remand
23   is complete.
24


     MINUTE ORDER - 1
              Case 2:21-cv-00269-MJP Document 14 Filed 04/13/21 Page 2 of 2




 1          The clerk is ordered to provide copies of this order to all counsel and to change the noting

 2   date for Defendants’ motion (Dkt. No. 6) to April 23, 2021.

 3

 4          Filed April 13, 2021.

 5
                                                    William M. McCool
 6                                                  Clerk of Court

 7                                                  s/Grant Cogswell
                                                    Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
